Title: Philip Doddridge to Thomas Jefferson, [17] January 1816
From: Doddridge, Philip
To: Jefferson, Thomas


          
            Dear Sir
             Richmond 17  Jany 1816
          
          Although I have not the pleasure of a personal acquaintance with you, I take the liberty of asking your information upon the following points
          1st  At what time the Convention of this State first resolved to give a bounty in lands to their officers and Soldiers?
          2d whether you are in possession of a full journal of the proceedings of the convention of this State of 1776, and if you are not, any information you may possess, which may aid me in the pursuit of that journal—
          I find in the Council Chamber a printed volume Containing a part of that journal—The desire appears to be general to have that volume printed and distributed—If the whole Could any where be obtained, the utility of printing and distributing would be greatly increased
          Will you be So good Sir as to give me by the return of mail, addressed to me here, any information you may possess upon the foregoing subjects
          I would cheerfuly pay whatever might be the postage upon any document in your possession, which you may enclose to me here, or to the Clerk or Speaker of the H. of Delegates, calculated to throw light upon those Subjects—The originals shall be returned and without doubt a vote will pass for their printing and distribution
          
            respectfuly
            P Doddridge
          
        